Name: 2003/15/EC: Commission Decision of 10 January 2003 amending Decision 2002/613/EC as regards the approved semen collection centres of Slovenia (Text with EEA relevance) (notified under document number C(2002) 5564)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  Europe;  means of agricultural production;  agricultural activity
 Date Published: 2003-01-11

 Avis juridique important|32003D00152003/15/EC: Commission Decision of 10 January 2003 amending Decision 2002/613/EC as regards the approved semen collection centres of Slovenia (Text with EEA relevance) (notified under document number C(2002) 5564) Official Journal L 007 , 11/01/2003 P. 0090 - 0090Commission Decisionof 10 January 2003amending Decision 2002/613/EC as regards the approved semen collection centres of Slovenia(notified under document number C(2002) 5564)(Text with EEA relevance)(2003/15/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species(1), as last amended by Commission Decision 2000/39/EC(2), and in particular Article 7(1) and Article 8(1) thereof,Whereas:(1) Commission Decision 2002/613/EC(3) establishes a list of third countries from which Member States may authorise the importation of semen of domestic animals of the porcine species and a list of semen collection centres from those third countries approved for the export to the Community.(2) Slovenia should be added to the list of third countries from which imports are authorised by Decision 2002/613/EC, following Commission missions and in the light of the situation achieved with regard to animal health in this country.(3) The competent veterinary services of Slovenia have sent a list of semen collection centres officially approved for the export of pig semen to the Community.(4) Guarantees regarding compliance with the requirements specified in Article 8 of Directive 90/429/EEC have been provided to the Commission by the competent veterinary services of Slovenia, and they have officially approved the collection centres concerned for exports to the Community.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2002/613/EC is amended as follows:(a) Slovenia is added to Annex II;(b) Slovenia is added to the title of Annex IV;(c) in Annex V, the following rows are added for Slovenia:>TABLE>Article 2This Decision shall apply as from 31 January 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 10 January 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 62.(2) OJ L 13, 19.1.2000, p. 21.(3) OJ L 196, 25.7.2002, p. 45.